Borden, J.,
concurring. I agree with the result and with much of the reasoning of the majority. I write separately, however, because I take a somewhat different view of the basis of the conclusion that the trial court erred in excluding the defendant from the trial. In my view, Practice Book § 967 is sufficient to decide this case.
It is Practice Book § 967 which governs the defendant’s right to be present at his trial. That section, which is entitled “Right of Presence,” provides that “[t]he defendant has the right to be present at the arraignment, at the time of the plea, at evidentiary hearings, at the trial, and at the sentencing hearing, except as provided in Sec. 966 . . . . 1 (Emphasis added.)
By contrast, Practice Book § 968, entitled “Continued Presence Not Required,” refers to those *708instances where the defendant “must be present,” namely, “at the trial and at the sentencing hearing . . . . ” Thus, § 968 refers to those situations where the defendant may not absent himself unless he is excused by the court. Put another way, this section refers to those situations where the defendant has no right to be absent. This reading is buttressed by § 969, which provides, in general, that if the defendant is not present “at the trial or a part thereof or the sentencing hearing and his absence has not been excused,” the court may issue a capias to compel his presence.
I agree with the majority that, under the circumstances of this case, the trial court violated Practice Book § 967 by excluding the defendant from the courtroom during the trial. Although his right to be present at trial may not be absolute, the state’s argument at trial, namely, that he might tailor his testimony to legal arguments made in his presence; see footnote 2, infra; was an insufficient ground on which to remove him from the witness stand and to exclude him from the courtroom while those arguments were made. There simply is no basis, either in the language of Practice Book § 967, in its purpose or in the constitutional background against which it must be read, for such an exclusion.
1 agree with the majority that the transcript of what occurred in the defendant’s absence indicates that the defendant was not harmed by the court’s error in excluding him.2 The fact that his attorney had earlier *709been unsuccessful in attempting to present irrelevant evidence about the high incidence of crime in the area *710of the cafe, through witnesses whom he may not have interviewed beforehand, must have been known to *711the defendant, because that had happened in his presence in the courtroom.
*712I agree with the majority that a violation of Practice Book § 967 should not call for a rule of reversal per se, without an inquiry into its actual harm to the defendant. See State v. McNellis, 15 Conn. App. 416, 433, 546 A.2d 292, cert. denied, 209 Conn. 809, 548 A.2d 441 (1988). I therefore agree that the court’s error was harmless because, whether it is measured by non-constitutional or constitutional standards of harmless error, it could not have impaired the defendant’s right to defend himself, and could not have contributed to the verdict.

 Section 966 is simply a Practice Book reference, entitled “Presence of Defendant,” that encompasses §§ 967 through 970.


 The entire incident is as follows:
“Defense Attorney:
“Q. About how far is your residence, that is where you live, from the Friendship Cafe?
“A. About five blocks.
“Q. About five blocks and so do you know the area where the Friendship Cafe is located?
*709“A. Yes.
“Q. And, to your knowledge, what is the community right where the Friendship Cafe is, if you know?
“State’s Attorney: Objection.
“The Court: Read the question back.
(Last question read back)
“State’s Attorney: Objection.
“The Court: What’s the relevancy of that?
“State’s Attorney: It’s character evidence.
“Defense Attorney: I think the testimony has been received with regard to the community in which the cafe is located.
“The Court: There has been no testimony at all about the community.
“Defense Attorney: And even in the face of the fact there might not have been, I think it’s relevant and probative.
“The Court: Why don’t we excuse the jury.
(Jury leaves courtroom)
“The Court: There has been an objection on the ground of relevancy. You say you think it’s relevant, you’re going to have to tell me how it’s relevant before I can allow it to go to the jury.
“Defense Attorney: Yes, your Honor.
“The Court: Because if it’s not relevant—
“State’s Attorney: One moment, please. I ask that the witness be — I know it’s an offer of proof but if he’s going to start characterizing again, I want the witness, now that he is a witness, I think he should be in the alcove because I think [the defense attorney], I think he will virtually tell him what to say.
“The Court: Okay, take the witness outside of the courtroom.
“Defense Attorney: I object to that, your Honor, and I take exception to it.
“The Court: You may take exception.
“Defense Attorney: As a witness — the jury can be excused but the witness should be allowed to remain.
“The Court: This is not testimony. That’s right, you can take him out.
(The defendant leaves the courtroom)
“The Court: I think [the state’s attorney’s] concern is you’re going to coach him from the floor.
“Defense Attorney: I’m not going to coach him from the floor.
“The Court: Well, tell me the relevancy and then you can ask him the questions. I want to know from you what the relevancy is, you’re the one that says it’s relevant.
“Defense Attorney: The area where this particular bar is located is known to be a high crime area, particularly with regard to the trafficking of nar*710cotíes. Time and time again it’s been made mention in other courts, in our criminal courts.
“State’s Attorney: I can’t hear you. I’d better get closer.
“Defense Attorney: That this is a particular area, particularly Lawrence Street and Grand Street, known for its criminal activity, particularly the trafficking of narcotics.
“The Court: Okay.
“State’s Attorney: That’s not relevant.
“The Court: What’s the relevancy?
“Defense Attorney: It’s a high crime area.
“The Court: So what?
“Defense Attorney: And this particular—
“The Court: That’s where crime occurs and that’s what the allegation is, a robbery occurred at the Friendship Cafe, which is a high crime area. So what?
“Defense Attorney: But not necessarily by this defendant.
“The Court: What does whether it’s a high crime area have to do with whether he’s the one who did the crime or not?
“Defense Attorney: Your Honor, I think it’s relevant, that it’s probative and, therefore, relevant because of the fact that this is—
“The Court: I think one of the other witnesses already testified that it’s a high crime area.
“State’s Attorney: I don’t believe so.
“The Court: You don’t think so?
“State’s Attorney: I think I objected and I think it was kept out.
“The Court: Maybe but I think the question was asked but so what, so what if there are drugs dealt in that area?
“Defense Attorney: This is a foundation being laid for other questions.
“The Court: For what?
“Defense Attorney: Concerning whether some of this activity went on in this particular business establishment.
“The Court: You’re trying to impeach your own witnesses, that’s what you’re telling me.
“Defense Attorney: I’m not impeaching my own witness.
“The Court: Those are the same witnesses whose testimony we struck.
“Defense Attorney: They were my witnesses only to the extent that I subpoenaed them. They definitely were not—
“The Court: Now, wait a minute—
“Defense Attorney: — allowed to testify in front of the jury.
“The Court: Now wait a minute. They were not allowed to testify to the jury because there was nothing probative about what their testimony was or was going to be to the jury but they were your witnesses, you subpoenaed them.
*711“Defense Attorney: Exactly.
“The Court: You brought them into this courtroom, they are your witnesses and you cannot impeach them.
“State’s Attorney: It’s impeaching character, which the rules are even more set on that. I would cite Tait and LaPlante the page that I’ve already given to the Court. You can’t impeach — the second part of that page talks about impeaching the character and certainly characterizes someone as being involved in drugs as character evidence.
“The Court: It says, while it is true that witnesses do not belong to any party and may be called by either or both parties, for impeachment purposes, the rules do assign a proprietary interest to witnesses. Usually there is no question about that a witness belongs to the party who calls him to the stand. If one side recalls a witness first called by his opponent, the Court has the discretion to rule that the witness be deemed that of the recalling party unless that party is seriously disadvantaged by such a ruling.
“Defense Attorney: Seriously disadvantaged by such a ruling.
“The Court: Now, you called them.
“Defense Attorney: It’s prejudicial to my client.
“The Court: Excuse me, you called them and none of them were surprised, none of them were hostile, they answered all of your questions directly and you just couldn’t do anything.
“Defense Attorney: One of the things that I think the Court has knowledge of is the fact that these people never reported to me, they reported to the State’s Attorney even though—
“The Court: You never went out of your way to even question them, they had been outside this courtroom for two days now, two and a half days.
“State’s Attorney: And I will state that as an officer of the Court—
“The Court: You never went up and said, may I speak to you? You subpoenaed them without even knowing what their testimony was.
“Defense Attorney: Then why would they, without any form of aggravation or argumentation, why did they go to the State’s Attorney’s Office when they arrived at court?
“State’s Attorney: Can you state that that is the truth as an officer of the court?
“Defense Attorney: I saw them coming from upstairs.
“The Court: So what? What else is upstairs. The men’s room is upstairs. The lady’s room is upstairs.
“State’s Attorney: That’s an incorrect characterization, in any event.
“The Court: There are several other courtrooms upstairs.
“Defense Attorney: Is the State’s Attorney prepared to say these people did not come to see him?
*712“State’s Attorney: The people that came in today went to the State’s Attorney’s Office. Yesterday I talked to people in the hallway, they never even came to the State’s Attorney’s Office.
“Defense Attorney: They were not upstairs with you?
“State’s Attorney: They were not with me.
“Defense Attorney: Or with any State’s Attorney?
“State’s Attorney: Not that I’m aware of.
“The Court: Bring in Mr. Reyes.
“Defense Attorney: But you do say that the people that came in today did come to you?
“State’s Attorney: They asked why they were here and I said you have to talk to [the defense attorney],
“Defense Attorney: But, they did come see you?
“State’s Attorney: They asked to know why they had to be here, you weren’t here at 10 o’clock and they wanted to know why they were here.
“Defense Attorney: He had the subpoena in hand. They had my signature on it.
“State’s Attorney: Were you here?
“The Court: Were you here?
“Defense Attorney: No, I was not.
“The Court: No, you saw fit to go to another court. Mr. Sheriff, bring the defendant in.
(The defendant enters the courtoom)
“The Court: Bring out the jury.
(Jury enters courtroom)”